Citation Nr: 0616561	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-19 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran was paid the correct amount of 
retroactive compensation.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1968 to 
December 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 administrative decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which awarded retroactive compensation benefits, 
which were withheld due to military retired pay from February 
1, 1990 to December 1, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An October 2002 VA letter to the Defense Financing and 
Accounting Service (DFAS) requested the amount of the 
veteran's gross retired pay from January 1, 1990 to the 
present.  Although it appears that retired pay amounts were 
entered in a document entitled, Great Retro Award 
Calculations, it is unclear from the record what response, if 
any, VA received from DFAS.  The veteran contends that he is 
entitled to retroactive payment in the amount of $18,998.60.  
He submitted DFAS amounts of withholdings and respective 
dates regarding those withholdings; however, the DFAS's dates 
and numbers with respect to reductions do not correspond to 
the January 2003 award letter.   

Upon review, the Board finds that there are some 
discrepancies in the RO's calculations of retroactive award 
payments.  The veteran submitted information from the DFAS, 
which indicated that he was in receipt of $1144.00 from 
January 1, 1990 to September 30, 1990 without reduction.  
VA's award was $1834 per month during that time period.  
While the Great Retro Award Calculations appear to rely on 
the $1144.000 amount, it shows that the subtotal due for that 
8-month time period (February 1, 1990 to October 1, 1990) is 
$1380, an amount, which appears to correspond to only a 2-
month deficit of $690.00.  It is unclear how this figure was 
calculated.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain DFAS's 
calculations of retroactive award payments 
for the period from February 1, 1990 to 
December 1, 2002.

2.  The RO should resolve any 
discrepancies between DFAS's calculations 
of retroactive compensation, Great Retro 
Awards Calculations, and the January 2003 
award letter, and provide the veteran with 
a paid and due audit statement.  The audit 
statement should clearly reflect the 
amount of VA benefits due him from 
February 1, 1990 to December 1, 2002, the 
amount of VA benefits actually paid on a 
contemporaneous basis from February 1, 
1990 to December 1, 2002, and the amount 
of service retired pay from February 1, 
1990 to December 1, 2002, which was 
considered in arriving at the amount of 
retroactive compensation paid. 

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


